Citation Nr: 0909383	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-25 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk






INTRODUCTION

The Veteran served on active duty from December 1950 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Cleveland, Ohio (Tiger Team), which continued a 30 percent 
disability rating for the Veteran's post-traumatic stress 
disorder (PTSD), on behalf of the Chicago, Illinois RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Evidence pertinent to the appeal was associated with the 
claims file after the July 2005 statement of the case and 
prior to the RO's certification of the appeal to the Board in 
November 2008.  This evidence consisted of VA outpatient 
clinical records dated from April 2003 to November 2008.  
Pursuant to 38 C.F.R. § 19.31 (2008), the agency of original 
jurisdiction must furnish the appellant a supplemental 
statement of the case in this instance.  It is prejudicial 
for the Board to review this evidence in the first instance; 
therefore, remand is required.   

It is further noted that the Veteran has reported on several 
occasions that he receives regular treatment for his service-
connected disability at VA.  Because the claim must be 
remanded for the purpose stated above, it is appropriate 
while on remand to obtain any outstanding outpatient clinical 
records.





While the further delay of this case is regrettable, due 
process considerations require such action.   Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  Obtain any outstanding VA clinical 
treatment records for this Veteran, from 
November 2008 forward.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the July 2005 statement 
of the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


